                                                                        Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                          Case Nos.   3:14cr104/RV/HTC
                                                        3:17cv672/RV/HTC

DARIUS D. WILLIAMS
__________________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 31, 2020. ECF No. 76. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     The Motion to Vacate, Set Aside, or Correct Sentence (ECF Doc. 67)

is DENIED.
                                                               Page 2 of 2


      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 3rd day of April, 2020.




                                     /s/ Roger Vinson      /
                                     ROGER VINSON
                                     SENIOR DISTRICT JUDGE




Case Nos. 3:14cr104/RV/HTC; 3:17cv672/RV/HTC
